U.S. Department of Justice

Ballot Drop Box Accessibility
The Americans with Disabilities Act
Introduction

The Americans with Disabilities Act (ADA) protects the civil rights of people with disabilities. Title II of the
ADA requires state and local governments to ensure that people with disabilities have a full and equal
1

opportunity to participate in all government programs, including voting. The ADA applies to all parts of
the voting process, including ballot drop boxes.

A ﬁxed ballot drop box

1 See 42 U.S.C. § 12132.

1 | Ballot Drop Box Accessibility

U.S. Department of Justice
Ballot Drop Box Accessibility

The ADA requires that ballot drop boxes are accessible to people with disabilities. Ballot drop boxes
must comply with ADA accessibility standards, known as the 2010 ADA Standards.

2

To be accessible, a ballot drop box must include:
an accessible route to the ballot drop box
an accessible clear ﬂoor or ground space in front of the ballot drop box
an accessible ballot drop box opening
Accessible Route to Ballot Drop Box
An accessible route must connect the ballot drop box to accessible elements on the site, such as
accessible parking spaces, accessible passenger drop-off areas, and an accessible building entrance.
An accessible route has the following features:
Stable, ﬁrm, and slip-resistant surface (no grass, gravel, or standing water, for example)
No surface openings (such as holes or grate openings) greater than ½ inch wide
Clear width no less than 36 inches
Running slope in the direction of travel no greater than 1:20 (5.0%)
Cross slope no greater than 1:48 (2.08%)
No changes in level greater than ½ inch (no steps, for example)
No protruding or overhanging objects (such as tree branches)

2 The 2010 ADA Standards apply to building or site elements that are “ﬁxed.” 28 C.F.R. § 35.151(d). Fixed means built-in, bolted, secured, or

chained in place, and includes elements like the route and ground space in front of the drop box. For a ballot drop box that is not ﬁxed, elements
such as the reach range to the opening to put the ballot in the drop box or the usability of a handle, are not covered by the 2010 ADA Standards
speciﬁcally. Instead, the Title II regulation applies, and the 2010 ADA Standards are used as a guide. For more information, the Title II regulation,
28 C.F.R. pt. 35, can be found at https://www.ada.gov/regs2010/titleII_2010/titleII_2010_regulations.htm and the 2010 ADA Standards, 28 C.F.R.
§ 35.104, are available at https://www.ada.gov/2010ADAstandards_index.htm.

2 | Ballot Drop Box Accessibility

U.S. Department of Justice

An accessible route
connects the ballot drop
box with accessible parking,
accessible passenger
loading zone, and an
accessible entrance.

Accessible Clear Floor or Ground Space in Front of Ballot Drop Box
An accessible clear ﬂoor or ground space in front of the ballot drop box has the following features:
At least 30 inches by 48 inches
Stable, ﬁrm, and slip-resistant surface (no grass, gravel, or standing water, for example)
No surface openings (such as holes or grate openings) greater than ½ inch wide
Surface slopes no greater than 1:48 (2.08%) in any direction
No changes in level

3 | Ballot Drop Box Accessibility

U.S. Department of Justice

An accessible ballot drop box with
accessible clear ground space and
an accessible opening

Accessible Ballot Drop Box Opening
An accessible ballot drop box opening has the following features:
Handle and opening are located between 15 inches and 48 inches above the ﬂoor or ground
surface for an unobstructed forward or side reach
Handle is operable with one hand without tight grasping, pinching, or twisting of the wrist

The ADA Checklist for Polling Places (“Polling Places Checklist”), provides guidance to election
ofﬁcials for determining whether a polling place is accessible to voters with disabilities. The Polling
Place Checklist can be used along with this guidance to assess elements such as parking, exterior,
and interior routes to the ballot drop box, ramps and curb ramps along the routes, and facility
entrances. Title II and its regulation, the Polling Place Checklist, and the 2010 ADA Standards are
available at www.ada.gov.

4 | Ballot Drop Box Accessibility

U.S. Department of Justice
ADA Checklist for Ballot Drop Boxes

This checklist is designed to provide guidance for determining whether a ballot drop box has basic
accessibility features for voters with disabilities and includes the route to the ballot box (Section J) and
the ballot drop box features (Section K). Each question below provides citations to the 2010 ADA
Standards for Accessible Design. Please review the 2010 ADA Standards for all requirements. This ballot
drop box checklist can be used with the ADA Checklist for Polling Places (Polling Place Checklist) to
ensure the accessibility of other features at the site, such as parking and passenger drop-off areas
(Sections A-I). This checklist, the Polling Place Checklist, the Title II regulation, and the 2010 ADA
Standards are available at www.ada.gov.
J

Route to Ballot Drop Box

J1 Is the walking surface stable, ﬁrm, and slip resistant? (2010 ADA
Standards for Accessible Design § 302.1)

J2 Is the route free of surface openings greater than 1/2”, such as holes
in the pavement or grate openings? (§ 302.3)

J3 Is the route at least 36” wide? (§ 403.5.1)
J4 Is the running slope of any part of the route greater than 1:20?

(§ 403.3) (If yes, complete Ramp Form, Section G, in the Polling Place
Checklist, available at ADA Checklist for Polling Places)

J5 Is the cross slope of the route no greater than 1:48? (§ 403.3)
J6 Is the route free of changes in level greater than 1/2”, including
stairs? (§ 303)

J7 Is the route free of wall mounted objects that protrude more than 4”
into the path of travel and are between 27” and 80” high? (§ 307.2)

J8 Is the route free of post mounted objects that protrude more than 12”
into the path of travel and are between 27” and 80” high? (§ 307.3)

J9 Are objects that hang over the pedestrian route including the
underside of exterior stairs, 80” or higher? (§ 307.4)

5 | Ballot Drop Box Accessibility

Yes

No

N/A

Comments /
Remedies

U.S. Department of Justice

K

Route to Ballot Drop Box

Yes

No

N/A

Comments /
Remedies

K1 Is the clear ﬂoor or ground space in front of the ballot drop box at

least 30” by 48”? (2010 ADA Standards for Accessible Design § 305.3)

K2 Is the surface of the clear ﬂoor or ground space stable, ﬁrm, and slipresistant? (§ 302.1)

K3 Is the clear ﬂoor or ground space free of surface openings greater

than 1/2”, such as holes in the pavement or grate openings? (§ 302.3)

K4 Is the clear ﬂoor or ground space level with surface slopes no greater
than 1:48 in any direction? (§ 305.2)

K5 Is the clear ﬂoor or ground space free from vertical changes in level?
(§ 305.2)

K6 Is the ballot drop box handle and opening located between 15 inches

and 48 inches above the ﬂoor or ground surface for an unobstructed
side or forward reach? (§§ 308.2.1, 308.3.1)

K7 If a handle is provided, is it operable with one hand without tight
grasping, pinching, or twisting of the wrist? (§ 309.4)

To assess other features of a ballot drop box site, see the Polling Place Checklist, available at ADA
Checklist for Polling Places.

6 | Ballot Drop Box Accessibility

